     Case 2:20-cv-00929-KJD-DJA Document 14 Filed 03/16/21 Page 1 of 1




 1

 2                               UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                  ***
 5    JEFFREY TOLL,                                        Case No. 2:20-cv-00929-KJD-DJA
 6                           Plaintiff,
                                                           ORDER
 7          v.
 8    NEVADA PROPERTY 1, LLC,
 9                           Defendant.
10

11          This matter is before the Court on the parties’ Stipulation to Extend Discovery Dates

12   (ECF No. 13), filed on March 15, 2021. The Court has reviewed the Stipulation and finds that it

13   does not comply with LR 26-3. The parties failed to demonstrate that the filing of this Stipulation

14   after the expiration of the deadline for rebuttal expert disclosures, which expired on March 1,

15   2021, was the result of excusable neglect. “A request made after the expiration of the subject

16   deadline will not be granted unless the movant also demonstrates that the failure to act was the

17   result of excusable neglect.” LR 26-3 (emphasis added). Accordingly,

18          IT IS THEREFORE ORDERED that the parties’ Stipulation to Extend Discovery Dates

19   (ECF No. 13) is denied without prejudice.

20          IT IS FURTHER ORDERED that any subsequent motion or stipulation to extend

21   discovery deadlines subject to the discovery plan and schedule order must comply with LR 26-3

22   and set forth good cause or excusable neglect for the requested extension.

23

24          DATED: March 16, 2021

25
                                                          DANIEL J. ALBREGTS
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
